Name: Commission Regulation (EC) No 1720/2004 of 1 October 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 2.10.2004 EN Official Journal of the European Union L 306/1 COMMISSION REGULATION (EC) No 1720/2004 of 1 October 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 2 October 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 October 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 1 October 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 54,8 999 54,8 0707 00 05 052 92,6 999 92,6 0709 90 70 052 83,4 999 83,4 0805 50 10 052 78,0 388 64,8 524 67,2 528 52,0 999 65,5 0806 10 10 052 82,3 400 163,7 624 150,8 999 132,3 0808 10 20, 0808 10 50, 0808 10 90 052 76,7 388 85,0 400 93,8 508 98,9 512 109,2 720 16,9 800 137,8 804 79,5 999 87,2 0808 20 50 052 103,1 388 43,4 999 73,3 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.